Title: From George Washington to Moore Fauntleroy, 5 February 1781
From: Washington, George
To: Fauntleroy, Moore


                        
                            Sir
                            Head Quarter New Windsor Feby 5th 1781
                        
                        Having been induced from local considerations, to Order Major Bull to join the 4th Regt of Dragoons. you will
                            be pleased to join the 1st Regiment, and do duty with the same. I am Sir Your Most Obed. Servt

                    